                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                                    Criminal Case No. 16-20541
v.                                                  Honorable Linda V. Parker

TERENCE BROCK,

          Defendant.
____________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                   REDUCTION OF SENTENCE

      On September 14, 2016, Defendant pleaded guilty pursuant to a plea

agreement to one count of possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A), and possession with

intent to distribute cocaine base in violation of 18 U.S.C. § 924(c) and 21 U.S.C.

§ 841(a). As set forth in Defendant’s plea agreement, his convictions arose from

his possession of a firearm and cocaine base on July 25, 2016. (Plea Agreement at

2, ECF No. 15 at Pg ID 31.) On January 17, 2017, the Court sentenced Defendant

to a term of imprisonment of sixty months and one day. On February 14, 2019,

this Court received a letter from Defendant which it has construed as a motion for a

reduction of his sentence pursuant to the First Step Act. (ECF No. 22.)

      Federal courts generally are prohibited from modifying an imposed term of

imprisonment, see 18 U.S.C. § 3582(c); “but the rule of finality is subject to a few
narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011). One

exception is found in 18 U.S.C. § 3582(c)(1)(B), which permits a court to modify a

sentence “to the extent otherwise expressly permitted by statute . ...” The First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194, enacted on December 21, 2018,

expressly permits sentence modification for some defendants.

      Section 404(b) of the First Step Act permits a court to “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 … were in effect

at the time the covered offense was committed.” Id. The First Step Act defines a

“covered offense” as “a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of

2010 …, that was committed before August 3, 2010.” Id. § 404(a) (emphasis

added). Defendant did not commit the offenses for which he pleaded guilty in this

action before August 3, 2010. As such, Defendant is not eligible for a sentence

reduction pursuant to the First Step Act.

      Accordingly,

      IT IS ORDERED that Defendant’s motion for a reduction of his sentence is

DENIED.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE
 Dated: August 28, 2019
